Opinion by
Ervin, J.,
This is an appeal of the Borough of Wormleysburg from an order of the Court of Quarter Sessions of Cumberland County declaring Ordinance No. 142 of the Borough of Wormleysburg invalid.
In this case the Borough of Wormleysburg, by Ordinance No. 142, passed and approved July 8, 1952, annexed one thousand acres of land from the Township of East Pennsboro. The township supervisors, the school district and certain citizens appealed to the court of quarter sessions and attacked the legality of the annexation ordinance. The lower court held that the ordinance was invalid. The Borough of Wormleys-burg appealed to this Court.
All of the questions raised in this appeal have been decided in an opinion this day filed in Lemoyne Borough Annexation Case, 176 Pa. Superior Ct. 38.
The order of the court below is reversed and Ordinance No. 142 of the Borough of Wormleysburg is hereby declared to be valid. Costs to be paid by the Township of East Pennsboro.